DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on December 6, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 3-4, 7-10, and 19 have been amended; claim 6 is canceled; and claims 11-18 are withdrawn from further consideration. Accordingly, claims  1-5 and 7-20 are pending in this application, with an action on the merits to follow regarding claims 1-5, 7-10, and 19-20.
Because of the applicant's amendment, the following in the office action filed September 6, 2022, are hereby withdrawn:
Double Patenting rejection (as a Terminal Disclaimer was approved on December 6, 2022);
Objections to the drawings;
Objections to the specification;
Claim rejections under 35 USC 112(a);
Claim rejections under 35 USC 112(b).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 5171033) in view of Ali (US 7137216).
Regarding claim 1, Olson discloses a tongue (90) removably mountable within a boot of a skate (10), the tongue (90) comprising: a body (90 exclusive of 96) extending along a longitudinal axis between an upper end (94) and a lower end (95), the lower end of the body having a first segment (portion of 95 containing 96) configured to receive a part (40) of a toe portion (38/40) of the boot (10), the first segment including a mating tab (96) sized to pass though a corresponding aperture (42) of the part of the toe portion, the first segment being attached to an outer surface of the body at a first location (as can be seen in Fig. 2, the first segment is attached to the outer body surface in a location).
Olson does not expressly disclose a second segment, one or both of the first segment and the second segments being relatively displaceable toward the second segment or the first segment, respectively, to define a sandwiched position, the first and second segments overlapping in the sandwiched position and configured to receive part of a toe portion of the boot between the first and second segments, the first segment including two mating tabs spaced apart from each other, and the second segment including two segment apertures spaced apart from each other and extending through the second segment, in the sandwiched position the two mating tabs sized to pass through two corresponding apertures of the part of the toe portion, and into the two segment apertures of the second segment, and the second segment being attached to the first segment along a transversely extending edge of the first segment.
Ali teaches a clamping fastener (32)  for connecting one structure (such as 40) to another (such as 14) comprising a first segment and a second segment (see annotated Fig. 4), one or both of the first segment and the second segments being relatively displaceable toward the first segment or the second segment, respectively, to define a sandwiched position (sandwiched position shown in Fig. 5, and as the fastener is described as a clamping in col. 4, lines 17-20, and from Figs. 4-5, it can be understood that the segments are displaceable toward one another), the first and second segments overlapping in the sandwiched position (as can be seen in Fig. 5) and configured to receive part of a toe portion of the boot between the first and second segments (analogous to receiving a portion of bracelet via apertures 30, therefore it would be capable of receiving a corresponding toe portion of a boot), the first segment including two mating tabs spaced apart from each other (as can be seen in annotated Fig. 4), and the second segment including two segment apertures spaced apart from each other and extending through the second segment (as can be seen in annotated Fig. 4), in the sandwiched position the two mating tabs sized to pass through two corresponding apertures of the part of the toe portion (as they are shown as capable of passing through apertures 30), and into the two segment apertures of the second segment (as can be seen in Fig. 5), and the second segment being attached to the first segment along a transversely extending edge of the first segment (as can be seen in Fig. 4, the second segment is attached to the first segment along a transversely extending edge of the first segment, as it is an edge that extends across from one side to another side of the first segment; Examiner notes that the term "edge" is structurally broad and has a definition of "the border, brim, or margin of a surface, object, etc" (Noun defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)).
Olson and Ali teach analogous invention in the field of connection arrangements   with tab style connectors that protrude through an aperture in the connecting portion in order to connected one structure to another.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connection arrangement of Olson with the  connection arrangement as taught by Ali, as a simple substitution of one well known fastening arrangement for another in order to yield predicable results of securing the tongue to the toe portion.  Further, such a modification would create a more secure attachment of the tongue to the toe portion such that it cannot become dislodged if a force is applied, as the second segment further protects the connection.
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior discloses the structure of the tongue, there would be a reasonable expectation for the tongue to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 3, the combined tongue of Olson and Ali discloses wherein one or both of the first and second segments (see annotated Fig. 4 of Ali of Ali) is foldable (as it clamps and can be understood from Figs. 4-5 of Ali) about a fold line (see annotated Fig. 4 of Ali) defined at the transversely extending edge of the first segment (as can be understood from annotated Fig. 4 and Fig. 5 of Ali).
Regarding claim 4, the combined tongue of Olson and Ali discloses wherein the first segment (see annotated Fig. 4 of Ali) is fixedly attached to the body of the tongue (when used in combination, as the mating tab 96 was fixedly attached to the body of the tongue of Olson, then when substituting the connection arrangement with that of Ali, the first segment would be fixedly attached to the body), the second segment  (see annotated Fig. 4 of Ali) being foldable toward the first segment and away from the first segment about a fold line (as can be understood from annotated Fig. 4 and Fig. 5 of Ali, the second segment can fold toward the first segment when sandwiching and away when opening) defined at the transversely extending edge of the first segment (as can be understood from annotated Fig. 4 and Fig. 5 of Ali).
Regarding claim 7, the combined tongue of Olson and Ali discloses wherein the tongue is attachable to the boot at a location (at the toe part aperture(s)) where the two mating tabs pass into the apertures in the part of the toe portion and into the two segment apertures (as the tongue is capable of only being attached at such a location, and/or as only one location is pointed out by Examiner as having a direct attachment).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Olson and Ali as applied to claim 1 above, and further in view of Marega (US 5553402).
Regarding claim 2, the combined tongue of Olson and Ali discloses wherein the two mating tabs (see annotated Fig. 4 of Ali) are spaced apart from each other in a lateral direction (as seen in annotated Fig. 2 of Ali), and the two segment apertures are spaced apart from each other in the lateral direction (as seen in annotated Fig. 2 of Ali), but does not expressly disclose wherein the lateral direction is transverse to the longitudinal axis of the body.
Marega teaches a tongue (132) connectable to a toe part (22/134) of a boot (20) wherein the structures of the connection arrangement (such as tables 136/138 and apertures 140/142) are arranged in the lateral direction transverse to the longitudinal axis of the body of the tongue (see Fig. 12 and disclosed in col. 5, lines 15-25).  
Olson (as modified by Ali) and Marega teach analogous inventions in the field of boot and tongue connection arrangements with tabs insertable through apertures.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the connection arrangement structures of the modified tongue of Olson to be spaced in the lateral direction transverse to the longitudinal axis of the tongue as taught by Marega in order to help prevent lateral shifting of the tongue when wearing the boot thereby promoting comfort to the wearer.

Claim(s) 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Olson and Ali as applied to claim 1 above, and further in view of Charles (US 4221063).
Regarding claim 5, the combined tongue of Olson and Ali discloses wherein the two mating tabs (see annotated Fig. 4 of Ali) are pins (as the structures can be considered pins) disposed on the first segment (36 of Ali), in the sandwiched position (shown in Fig. 5 of Ali)  the second segment (38 of Ali) overlapping the first segment and the two pins inserted through the apertures (30) in the part of the toe portion (as when used in combination), and through the two segment apertures (see annotated Fig. 4 of Ali, and as can be seen between Figs. 4-5 of Ali, the pins extend through the segment apertures), but does not disclose wherein the pins are press-fit pins.
Charles teaches a connection arrangement wherein the pins (98, see Figs. 8A-D) on the first segment (96) are press-fit pins (as can be seen in Figs. 8A-D, the pins are secured in the apertures on the second segment 100 via a friction arrangement where they can be pressed into the apertures via force, see col. 12, lines 30-40).
Olson, Ali, and Charles teach analogous invention in the field of connection arrangements with tab style connectors that protrude through an aperture in the connecting portion.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pins of the combined tongue of Olson and Ali to be press-fit pins as taught by Charles in order to add further securement of the connection arrangement thereby preventing unintentional opening of the segments causing the tongue to move or the second segment to be flapping and damaged.
Regarding claim 8, the combined tongue of Olson and Ali discloses all the limitations of claim 1 above, but does not expressly disclose wherein the two mating tabs include a base portion extending from the first segment, a middle portion extending from the base portion, and a top portion connected to the middle portion and defining a distal extremity of the two mating tabs, the middle portion being thinner than the base portion.
Charles teaches a connection arrangement wherein the mating tabs (98, see Figs. 8A-D) include a base portion (see annotated Fig. 8c) extending from the first segment (96), a middle portion extending from the base portion (see annotated Fig. 8c), and a top portion connected to the middle portion and defining a distal extremity of the two mating tabs (see annotated Fig. 8c), the middle portion being thinner than the base portion (as can be seen in annotated Fig. 8c).
Olson, Ali, and Charles teach analogous invention in the field of connection arrangements with tab style connectors that protrude through an aperture in the connecting portion.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the mating tabs of the combined tongue of Olson and Ali to have varying diameters as taught by Charles in order to add further securement of the connection arrangement such that it is self-locking thereby preventing unintentional opening of the segments causing the tongue to move or the second segment to be flapping and damaged.
Regarding claim 9, the combined tongue of Olson, Ali, and Charles discloses 
wherein the top portion of the two mating tabs (see annotated Fig. 8c of Charles) has a top portion diameter being greater than a diameter of the middle portion (as can be seen in annotated Fig. 8C of Charles).
Regarding claim 10, the combined tongue of Olson, Ali, and Charles discloses wherein in the sandwiched position (closed position such as that shown in Fig. 8b of Charles), the second segment (100) is disposed around the middle portion (as can be seen in annotated Fig. 8c and Fig. 8b of Charles).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson, in view of Marega, and in view of Ali.
Regarding claim 19, Olson discloses a skate (Figs. 1-2), comprising: a boot (10) comprising a toe portion (38/40) to cover toes of a wearer (see col. 6, lines 60-35 and Figs. 1-2) and a toe portion aperture (42) in part (40) of the toe portion; a tongue (90) having a body (90 exclusive of 96) extending along a longitudinal axis between an upper end (94) and a lower end (95), the lower end of the body having a first segment (portion of 90 where 96 is located) the first segment including a mating tab (96), and in a closed position the mating tab passes into the toe portion aperture (as understood from the figures and col. 14, lines 25-31), to removably connect the tongue to the boot (disclosed in col. 14, lines 25-31), the first segment being attached to an outer surface of the body at a first location (as can be seen in Fig. 2, the first segment is attached to the outer body surface in a location); and a ground-engaging element (14, Examiner notes “ground–engaging element” has been interpreted under 35 USC 112(f), and as Applicant discloses, in para. 0014, that the ground-engaging element may be a set of wheels, like a roller skate, then 14 of Olson is equivalent) connected (via 16) to a bottom (18) of the boot.
Olson does not expressly disclose wherein the toe portion has two toe apertures, the two toe portion apertures spaced apart from each other; and a second segment, the first and second segments being relatively displaceable toward each other to define a sandwiched position, the first and second segments overlapping in the sandwiched position and the part of the toe portion being between the first and second segments, the mating tab being two mating tabs spaced apart from each other, and the second segment including two segment apertures spaced apart from each other and extending through the second segment, in the sandwiched position the two mating tabs pass into the two toe portion apertures and into the two segment apertures, to removably connect the tongue to the boot, and the second segment being attached to the first segment along a transversely extending edge of the first segment.
Marega teaches a tongue (132) connectable to a toe part (22/134) of a boot (20) wherein there are two toe portion apertures (140/142) spaced apart from each other (see Fig. 12 and disclosed in col. 5, lines 15-25).  
Olson and Marega teach analogous inventions in the field of boot and tongue connection arrangements with tabs insertable through apertures.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the connection arrangement structures of the modified tongue of Olson to be spaced in the lateral direction of the tongue as taught by Marega in order to help prevent lateral shifting or swiveling of the tongue when wearing the boot thereby promoting comfort to the wearer.
The combined skate of Olson and Marega does not expressly disclose a second segment, the first and second segments being relatively displaceable toward each other to define a sandwiched position, the first and second segments overlapping in the sandwiched position and the part of the toe portion being between the first and second segments, the mating tab being two mating tabs spaced apart from each other, and the second segment including two segment apertures spaced apart from each other and extending through the second segment, in the sandwiched position the two mating tabs pass into the two toe portion apertures and into the two segment apertures, to removably connect the tongue to the boot, and the second segment being attached to the first segment along a transversely extending edge of the first segment.
Ali teaches a clamping fastener (32)  for connecting one structure (such as 40) to another (such as 14) comprising a first segment and a second segment (see annotated Fig. 4), the first and second segments being relatively displaceable toward each other to define a sandwiched position (sandwiched position shown in Fig. 5, and as the fastener is described as a clamping in col. 4, lines 17-20, and from Figs. 4-5, it can be understood that the segments are displaceable toward one another) the first and second segments overlapping in the sandwiched position (as can be seen in Fig. 5) and the part of the structure comprising two apertures (as 12 comprises apertures 30) being between the first and second segments (as can be understood from Fig. 5), the first segment including two mating tabs spaced apart from each other (as can be seen in annotated Fig. 4), and the second segment including two segment apertures spaced apart from each other and extending through the second segment (as can be seen in annotated Fig. 4), in the sandwiched position (of Fig. 5) the two mating tabs pass into the two structure apertures (30) and into the two segment apertures (as can be seen in Fig. 5), (as can be seen in Fig. 4, the second segment is attached to the first segment along a transversely extending edge of the first segment, as it is an edge that extends across from one side to another side of the first segment; Examiner notes that the term "edge" is structurally broad and has a definition of "the border, brim, or margin of a surface, object, etc" (Noun defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)).
Olson (as modified by Marega) and Ali teach analogous invention in the field of connection arrangements  with tab style connectors that protrude through an aperture in the connecting portion in order to connected one structure to another.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connection arrangement of Olson with the  connection arrangement as taught by Ali, as a simple substitution of one well known fastening arrangement for another in order to yield predicable results of securing the tongue to the toe portion.  Further, such a modification would create a more secure attachment of the tongue to the toe portion such that it cannot become dislodged if a force is applied, as the second segment further protects the connection.
When used in combination, the toe part of Olson has been modified to have two apertures, and the tab and first segment have been substituted with the structure first and second segments, tabs, and apertures of Ali, therefore the part of the toe portion would be between the first and second segments in the sandwiched position, and in the sandwiched position the two mating tabs pass into the two toe portion apertures and into the two segment apertures to removably connect the tongue to the boot (as the connection structure allows for a removable connection).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Olson, Marega, and Ali as applied to claim 19 above, and further in view of Charles.
Regarding claim 20, the combined skate of Olson, Marega, and Ali discloses all the limitations of claim 19, but does not expressly disclose wherein the two mating tabs have portions of varying thickness.
Charles teaches a connection arrangement wherein the mating tabs (98, see Figs. 8A-D) include a base portion (see annotated Fig. 8c) extending from the first segment (96), a middle portion extending from the base portion (see annotated Fig. 8c), and a top portion connected to the middle portion and defining a distal extremity of the two mating tabs (see annotated Fig. 8c), the middle portion being thinner than the base and top portions (as can be seen in annotated Fig. 8c) and therefore the mating tabs having portions of varying thickness.
Olson (as modified by Marega), Ali, and Charles teach analogous invention in the field of connection arrangements with tab style connectors that protrude through an aperture in the connecting portion.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the mating tabs of the combined tongue of Olson, Marega, and Ali to have varying diameters as taught by Charles in order to add further securement of the connection arrangement such that it is self-locking thereby preventing unintentional opening of the segments causing the tongue to move or the second segment to be flapping and damaged.

    PNG
    media_image1.png
    518
    612
    media_image1.png
    Greyscale

Annotated Fig. 4 (Ali)


    PNG
    media_image2.png
    461
    349
    media_image2.png
    Greyscale

Annotated Fig. 8c (Charles)

Response to Arguments
Applicant’s arguments, filed December 6, 2022, with respect to the 35 USC 103 rejections of claims 1-5, 7-10, and 19-20 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732